DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to Applicant’s amendment filed on 12/17/2021.  Claims 1 – 8, 11, and 13 – 16 are pending in the present application.  This action is made FINAL, as necessitated by amendment.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 8, 11, and 13 – 16 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that claim 1, as amended, recites a machine in that the API includes a processor, and therefore should not be rejected under 101 due to lack of physical structure.  Examiner respectfully disagrees.  Although claim 1 has been amended to recite that the API is “executed on a processor”, the actual process itself is not part of the claimed system.  Examiner suggests reciting the processor separately, or reciting the API/system as specifically including the processor.
	Applicant argues that the claims, as amended, should not be rejected under 101 as being directed towards an abstract idea without significantly more.  Examiner respectfully disagrees.  As explained in the rejection set forth below, the claims merely 
	Applicant argues that Pellow does not disclose storing historical data relating to previous updates performed on maps, as recited in amended claim 1.  Examiner respectfully agrees.  However, the claim has been rejected under a new prior art references, Paknad, which discloses storing historical map data.
	Applicant argues that Pellow does not disclose determining if the map is a “store location map or an analytical digital map”, as recited in independent claim 11.  However, it is unclear what is meant by an “analytical digital map”, as this is not a generally understood term in the art.  Applicant’s specification recites an analytical map, and provides some definitions for it, such as being a map that includes insight about the map (paragraph [0024]), information about the map (paragraph [0050]), or more specifically a map with historical information associated with it (paragraphs [0056]).  Based on the definition(s) provided in the specification, Examiner believes that the differentiation between a store location map and an analytical map is that the analytical map is a map of the location at a previous point in history or a map that includes data about historical properties of the map.  Also, given that the other independent claim 

Claim Objections
04.	Claim 13 is objected to because it depends on itself.  Based on the amendments made, it appears that claim 13 was intended to depend on claim 11 and has been treated as such for the remained of this Office Action.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
05.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

06.	Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	As per claims 1 – 8, the claims recite a system comprising an API, a first database, and a second database.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101, and are understood by one of ordinary skill in the art to be software per se.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  They are, at best, functional descriptive material per se.  Claim 2 additionally adds a central database module, a historical database module, a property owner’s system module, and a third-party systems module.  However, these modules 

07.	Claims 1 – 8, 11, and 13 – 16 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.  The claims are directed to data storage, which amounts to an abstract idea, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
	Step 1: The claim recites a system comprising a combination of devices.  This includes an API and two databases that store map data.  Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
	Step 2A, prong one: The claim recites the limitation of “storing digital maps” in two databases.  Although the claim recites a “processor”, a “first database”, and a “second database”, nothing in the claim elements precludes the step from practically being performed in the human mind.  For example, the “storing” steps in the claim encompasses a process that can be performed in the human mind, in that the storing can be done by using pen and paper.  The claims recite that what is stored is “digital data relating to maps” and “data relating to previous updates performed on maps”.  It is unclear what that data is, as it is simply data about maps, which could be almost anything.  For example, it could be the size of the map, the shape, the color, etc.  These are all things that a human can store in their mind, or write down on a piece of paper.

	Step 2A, prong two: The judicial exception is not integrated into a practical application.  In particular, the claim includes the additional limitations of: “an application programming interface”, “a first database”, and “a second database”.  However, they are recited so generically (no details whatsoever are provided other than that they are general computer components) that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 
	Even when viewed in combination, the additional elements in this claim do no more than perform the process on generic computing components.  This does not provide an improvement to the computers and other technology that are recited in the claim.  Thus this claim cannon improve computer functionality or other technology.
	Step 2B: As discussed previously with respect to Step 2A prong two, the databases in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, but are instead limited 
	The claims recite that the system includes an application programming interface, which is executed on a processor.  However, this is merely generic computer components, and does not impose any meaningful limit on the computer implementation of the abstract idea.  Therefore this claim limitation is understood to be well-understood, routine, and conventional activity, which can be performed by generic computing components.
	The same analysis is applied to dependent claims 2 – 8, and 13 – 16, because the limitations recite additional mental processes and/or mathematical calculations and do not integrate into a practical application.  Further, they do not include additional elements that amount to significantly more.
	Claim 2 includes additional elements, such as modules, but these are merely generic computing components.  They do not recite any detail that would differentiate them from generic computing components.  Claims 3 – 6 recite that the modules communicate with each other.  However, communication is seen as a mental process and/or generic computing function, and these limitations are merely indicating the technological environment in which the judicial exception is applied to, and does not amount to significantly more than the abstract idea.
	Claim 11 recites a method of generating a map.  Nothing in claim 11 precludes the steps from practically being performed in the mind.  For example, in claim 11, the limitations of “receiving a request for a map” can be done as a mental process or 
	Claim 13 – 16 recites some additional elements, but none of them add anything significant that could not be performed as a mental process.  For example, claim 15 recites a determination for the map, and claims 13, 14, and 16 recite the obtaining of the map.  These do not recite additional processes beyond those already considered, as they can be considered mental processes and/or can be done with generic computing components.



Claim Rejections - 35 USC § 103
08.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

09.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1 – 8, 11, and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (US PGPub 2017/0221119), hereinafter “Pellow”, in view of Paknad et al. (US PGPub 2011/0173218), hereinafter “Paknad”.
	Consider claim 1, Pellow discloses a system for in-store digital mapping comprising:
	an application programming interface (API), executed on a processor, for receiving a mapping request from a requesting source (paragraphs [0051], [0053], an application programming interface is used that allows for mapping requests to be processed);
	a first database for storing digital data relating to maps associated with physical locations (paragraph [0029], a database is used to store maps and related information for locations);
	a second database for storing digital historical data relating to… maps associated with physical locations (paragraph [0030], a database is used to store historical information relating to stored map data).

	In the same field of endeavor, Paknad discloses a system comprising:
	storing digital historical data relating to previous updates performed on the maps associated with physical locations (paragraphs [0044] – [0046], historical map data is stored, such as old maps and/or historical changes made to maps).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage of historical maps and map data taught by Paknad into the storing of different map data taught by Pellow for the purpose of allowing users to see the evolution of maps over time in order to obtain additional information about maps and how things have changed.
	Consider claim 2, and as applied to claim 1 above, Pellow discloses a system comprising:
	a central database module, a historical database module, a property owner's systems module, and a third-party systems module (paragraphs [0023], [0033], various components and modules are utilized, including modules that store information in databases and allow for searching of the databases).
	Consider claim 3, and as applied to claim 2 above, Pellow discloses a system comprising:
	the third-party's system's module communicates with requesting sources outside a retailer's network (paragraphs [0023], [0025], [0038], modules communicate with other modules that are in a different network).
claim 4, and as applied to claim 2 above, Pellow discloses a system comprising:
	the property owner's systems module communicates with requesting sources within a retailer's network (paragraphs [0023], [0025], [0038], modules communicate with other modules that are in the network).
	Consider claim 5, and as applied to claim 2 above, Pellow discloses a system comprising:
	the central database module communicates with the first database (paragraphs [0023], [0025], [0038], modules communicate with other modules).
	Consider claim 6, and as applied to claim 2 above, Pellow discloses a system comprising:
	the historical database module communicates with the second database (paragraphs [0023], [0025], [0038], modules communicate with other modules).
	Consider claim 7, and as applied to claim 1 above, Pellow discloses a system comprising:
	a map editor connected to the first database (paragraphs [0077], [0094], changes can be made to the maps).
	Consider claim 8, and as applied to claim 1 above, Pellow discloses a system comprising:
	map editor is web-based (paragraphs [0077], the map editing can be done on the internet).
	Consider claim 11, Pellow discloses a method of digital map generation comprising:

	determining if a store location digital map or an [analytical] digital map is requested (paragraph [0007], a particular map is determined based on the request);
	accessing a database to retrieve the type of digital map requested (paragraph [0023], the map data requested from a database);
	generating the digital map based on the type of digital map requested (paragraph [0027], a map is generated based on the request);
	transmitting the generated digital map to the requesting source (paragraph [0029], the map is generated and transmitted based on processing the request).
	Although Pellow discloses storing historical data for maps, the historical data is generally the purchase history of the users, and not data specific to the map.
	In the same field of endeavor, Paknad discloses a system comprising:
	an analytical digital map (paragraphs [0044] – [0046], historical map data is stored, such as old maps and/or historical changes made to maps).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage of historical maps and map data taught by Paknad into the storing of different map data taught by Pellow for the purpose of allowing users to see the evolution of maps over time in order to obtain additional information about maps and how things have changed.
	Consider claim 13, and as applied to claim 13 above, Pellow discloses a system comprising:

	Consider claim 14, and as applied to claim 13 above, Paknad discloses a system comprising:
	retrieving the analytical digital map from a historical database (paragraphs [0044] – [0046], historical map data is retrieved).
	Consider claim 15, and as applied to claim 13 above, Pellow discloses a system comprising:
	determining a view of the store location digital map being requested (paragraph [0092], a specific view for the map can be used).
	Consider claim 16, and as applied to claim 15 above, Pellow discloses a system comprising:
	transmitting a digital map based on the determined view (paragraphs [0053], [0092], the map corresponds to the particular map requested is returned).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

12.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 27, 2022